DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021, has been entered.
Status of Claims
Amendment to the claims was filed on April 15, 2021.
Claim 4 was canceled.
Claims 1-3 and 5-20 are currently pending.
Allowable Subject Matter
Claims 10-17 are allowed.
 Response to Arguments
Applicant's arguments filed April 15, 2021, have been fully considered but they are not persuasive. 
Applicant Arguments regarding the ram defining an alignment slot configured to receive a protrusion extending from a housing of the blowout preventer is drawn towards newly added claim limitations. Allaire teaches the newly added claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-3, 5, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US 2,237,709) in view of Allaire (US 2,934,148).
Regarding claim 1, Lowe discloses an assembly for a blowout preventer (fig. 1 and ann. fig. 4, operation of the blowout preventer is described on p. 2 col. 2 line 23- p. 3 col. 1 line 12), comprising: a ram (11) comprising a threaded opening (51); a threaded shaft (12) configured to engage the threaded opening (51); and a motor (power means that drives the chain 48 that drives the threaded shafts 12, p. 3 

    PNG
    media_image1.png
    249
    420
    media_image1.png
    Greyscale

LOWE – FIGURE
Lowe substantially discloses the invention as claimed, except a ram defining an alignment slot configured to receive a protrusion extending from a housing of the blowout preventer.
Allaire teaches a ram (26) defining an alignment slot (44) configured to receive a protrusion (45) extending from a housing (20) of the blowout preventer. (Allaire fig. 3A; and col. 4 lines 50-59).

    PNG
    media_image2.png
    201
    310
    media_image2.png
    Greyscale

ALLAIRE – FIGURE 3A
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the instant invention to have modified the housing (10), as disclosed by Lowe, by adding a protruding rod (44) to the housing and a groove (45) to the ram, as taught by Allaire, for the purpose of preventing rotation of the ram as it is moved longitudinally within the guideway. (Allaire col. 4 lines 50-59).
Regarding claim 2,
Regarding claim 3, Lowe discloses the ram (11) comprises a non-circular cross-sectional shape (fig. 3 illustrates a rectangular cross-section).
Regarding claim 5, Allaire teaches the alignment slot (45) is formed in a lower surface of the ram opposite a top packer segment (20) that is configured to seal against a housing (20) of the blowout preventer.
Regarding claim 7, Lowe discloses a second ram (Lowe discloses two rams 11) comprising a second threaded opening (51); a second threaded shaft (12) configured to engage the second threaded opening (51); and a drive mechanism (chain 48) configured to enable the motor to drive rotation of the threaded shaft (51) and the second threaded shaft (51 for second ram 11).
Regarding claim 18,
Lowe substantially discloses the invention as claimed, except a ram defining an alignment slot configured to receive a protrusion extending from a housing of the blowout preventer.
Allaire teaches a ram (26) defining an alignment slot (44) configured to receive a protrusion (45) extending from a housing (20) of the blowout preventer. (Allaire fig. 3A; and col. 4 lines 50-59).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the instant invention to have modified the housing (10), as disclosed by Lowe, by adding a protruding rod (44) to the housing and a groove (45) to the ram, as taught by Allaire, for the purpose of preventing rotation of the ram as it is moved longitudinally within the guideway. (Allaire col. 4 lines 50-59).
Regarding claim 19, Lowe discloses the ram (11) comprises a pipe ram (p. 2 col. 1 lines 69-74 describes rams that seal a pipe P) and comprises a packer assembly configured to seal against a conduit (P) (p. 2 col. 1 lines 45-68).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US 2,237,709) in view of Allaire (US 2,934,148), as applied to claims 1, 10, and 18 above, in further view of Abercrombie (US 1,834,921).
Regarding claim 6 and 20, Lowe, as modified in claims 1 and 18 above, substantially discloses the invention as claimed, except a bearing positioned between a flange of the threaded shaft and a support surface of a bonnet or a motor housing.
Abercrombie teaches a bearing (22) positioned between a flange (24) of the threaded shaft (23) and a support surface of a bonnet (25) (see partial fig. 1; and p. 1 lines 74-81).

    PNG
    media_image3.png
    199
    374
    media_image3.png
    Greyscale


ABERCROMBIE – PARTIAL FIGURE 1
It would have been obvious to one having ordinary skill in the art at the time prior to the effective filing date of the instant invention to have modified the threaded shaft and the housing bonnet, as disclosed by the combination of Lowe and Allaire, by adding bearings between a threaded shaft and a housing bonnet, as taught by Abercrombie, for the purpose of exerting a thrust from a threaded shaft to a housing through the intervention of a bearing.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US 2,237,709) in view of Allaire (US 2,934,148), as applied to claim 1 above, in further view of Stockstill (US 1,875,673).
Regarding claim 8,
Lowe substantially discloses the invention as claimed, except a third sprocket gear coupled to the drive shaft; a fourth sprocket gear coupled to the second threaded shaft; and a second chain looped around the third sprocket gear and the fourth sprocket gear.
Stockstill teaches a third sprocket gear (ann. fig. 1) coupled to the drive shaft (62); a fourth sprocket gear (ann. fig. 1) coupled to the second threaded shaft; (25) and a second chain (53) looped around the third sprocket gear (ann. fig. 1) and the fourth sprocket gear (ann. fig. 1).


    PNG
    media_image4.png
    358
    731
    media_image4.png
    Greyscale

STOCKSTILL FIGURE 1
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the driving shaft and placement of the drive chains, as disclosed by the combination of Lowe and Allaire, with a drive chain and sprocket that are on each side of a threaded shaft, as taught by Stockstill, for the purpose of allowing threaded shafts to be operated either simultaneously actuated by a motor and drive chains.
Regarding claim 9, Lowe as modified in Claim 1, substantially discloses the invention as claimed, except an electric motor.
Stockstill teaches the motor (34) comprises an electric motor (p.2 lines 111-115).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the motor (driving means), as disclosed by the combination of Lowe and Allaire, with an electric motor, as taught by Stockstill. Both Stockstill and Lowe disclose a driving means that can be a motor or manual. Hence, an electric motor is a simple substitution for a driving means disclosed by Lowe. Stockstill gives an example of an electric motor (p. 2, lines 111-115).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
La Rouax (US 3,744,749) discloses a blowout preventer ram with a supporting rail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753